department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend b date e state f board member g board member h board member j board member m for-profit company s t v dollar amount dollar amount dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below facts you were incorporated on b under e law your articles of incorporation state in article il that your specific purpose is to enhance the financial education of children and adults and to provide financial assistance to children and adults in need of food shelter and clothing article vi of your articles of incorporation states disposition of assets upon dissolution of corporation will be contributed to a worthy nonprofit at the discretion of f you have not adopted bylaws you have four board members directors who are all related f is your president and is married to g f is a financial professional g is an insurance claims assistant and h and j are auto workers j is also a musical performer who will conduct fundraising concerts for you h is the mother of f and j is f’s sister f will receive base compensation of s he will also receive incentive pay pincite of gross revenues from investment gains donations grants and other fundraising activities f’s total compensation is capped at v the other three board members will also be compensated you do not plan to have any employees other than the four board members your board members will perform appointed tasks and will be compensated for being on the board and performing services and functions as required m is a for-profit entity owned by f m engages in manufacturing sale and distribution of various products financial consulting financial services process improvement and entertainment production and management you will buy novelty items t-shirts mugs key chains etc from m at fair market pricing defined as the market price for materials and services with a mark-up by m not to exceed also you plan to hire f and m as independent contractors to instruct and present seminars consult train solicit funds conduct raffles and provide investment advice your planned activities include conducting seminars workshops and classes to educate children and adults on personal finance and providing financial assistance to children and adults in need of food shelter and clothing you estimate you will spend of your time raising funds conducting workshops and providing donations you will limit your need based financial assistance to t increments financial assistance recipients are required to attend your financial seminars recipients that refuse to attend your seminars will not receive any future support you will obtain clients via public service announcements advertising e-mail blasts radio announcements and other public advertising you will primarily target families making seniors aged and older making or less of poverty level income per federal guidelines you will also target or less of poverty level all financial education will be conducted in a group setting you will not charge any fees for your services the free financial education will include budgeting saving understanding interest rates compound interest foreclosures mortgages and investing most of your programs and services will be handled by independent contractors including f and m you will enter into joint ventures with for-profit entities on a project basis to raise funds create economies of scale or if it makes good business sense for example f or m will invest funds into stocks and options on your behalf you plan to own or purchase license rights for copyrights patents or trademarks fees may be charged for_the_use_of the properties and revenue may be collected by you as part of the sale or use of intellectual properties the items may be produced by f or m you do not have a facility you will conduct your seminars and other services at churches and other public facilities you submitted budgets for the next three years that indicate the following sources of revenue contributions investment_income raffle revenue and the sale of merchandise your projected expenses include fundraising donations incentive pay for f officer compensation and other expenses fundraising expenses primarily consist of artist fees and facility rental law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management pian enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan b c d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to-the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an applicant organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_61_170 1961_2_cb_112 an association composed of professional private duty nurses supported and operated a nurses' registry to help make the nurses’ services more readily available to the general_public the association's bylaws stated that its specific purposes were to provide employment for its members as well as to organize an adequate and available nursing placement service for the community its membership was open to both registered and practical nurses who met specified requirements the organization maintained a registry of its members showing their respective qualifications and the types of services they perform reference and placement from the register were made on a rotating basis upon request for nursing services the association was operated primarily to afford greater employment opportunities for its members and only incidentally for the benefit of the general_public this was evidenced by the fact that it drew its support primarily from members and was controlled by a board_of trustees composed of professional nurses without public participation of any kind thus the association was not organized or operated exclusively for exempt purposes as described in sec_501 of the code in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code in 765_f2d_1387 9th cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court’s decision stated that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church’ application of tax law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the regulations based on the information you provided in your application and supporting documentation we conclude that you fail both tests organizational_test to satisfy the organizational_test an organization must have a valid purpose clause and ensure that assets are dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law c -1 b i and c - b of the regulations a valid purpose clause limits the organization's purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes your articles do not limit your purposes to one or more exempt purposes an organization's assets must be dedicated to an exempt_purpose your articles do not ensure that upon dissolution assets will be dedicated to an exempt_purpose operational_test to satisfy the c operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes inurement an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code sec_1_501_c_3_-1 of the regulations you confer a direct benefit on your director f who owns m you will subcontract most of your workshops to m also you will purchase items from mat wholesale cost to use in your fundraising operations above their you willpayf of gross revenues from investment gains donations grants and other fundraising activities this payment to f is non-fixed compensation based on business results while f’s compensation will be capped at v you provided no evidence that v was reasonable your relationship with m and the payment of non-fixed compensation to f allows your net_earnings inure to the benefit of your director therefore you are not operated exclusively for one or more exempt purposes as described in sec_501 of the code private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations it is unnecessary for us to determine that your payments to the related for-profit entity m are unreasonable church by mail supra your entire enterprise is carried on in such a manner as to substantially benefit the related for-profit entity you are controlled by a board_of directors composed of related individuals without public participation of any kind all four members receive compensation and are related to f who is the owner of m members of your board_of directors as well as related for- profit m will also be hired as independent contractors these factors and the manner in which you operate suggest that you are operated for the benefit of your individual board members rather than the public as in revrul_61_170 supra your board_of directors is composed entirely of persons who stand to gain financially from your organization’s activities unlike the organization in revrul_69_441 supra whose board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 you do not comply with certain sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus even if you had established that you meet the organizational and operational tests you would also have to comply with the provisions of sec_501 provisions of sec_501 of the code you are governed by a four person related board that will receive compensation credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization's activities sec_501 accordingly you do not have a board_of directors that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percentage of voting power that is allowed to be vested in financially interested persons since your entire board is related and compensated of your voting power is vested in financially interested persons therefore had you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes you do not pass the organizational_test because your articles of incorporation do not limit your purposes to one or more exempt purposes and you do not ensure that your assets are dedicated to an exempt_purpose likewise you do not pass the operational_test because your net_earnings inure to the benefit of private shareholders or individuals therefore you have not established that your operations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter astatement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired n d the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication
